Title: From John Adams to Charles G. Haines, 23 August 1818
From: Adams, John
To: Haines, Charles G.



Sir
Quincy Aug 23 1818

I have received the letter you did me the honour to write me on the 18th. I have not yet received your pamphlet but doubt not it is on its way. The great western Canal does honour to the state of N. York and her govenor I sincerely wish & fully believe that the success will equal the grandeur of the conception.
Accept my thanks for the Pamphlet though not yet / received & for the politeness of your Letter to your obliged Friend / because the friend of all men & humble Servant

John Adams.